Exhibit 10.51

SECOND AMENDMENT

TO THE MASTER SERVICES AGREEMENT

THIS SECOND AMENDMENT (“Amendment”), effective May 2, 2008 (the “Amendment
Effective Date”) is to the existing Master Services Agreement between AAIPharma
Inc. (formerly AAI Development Services Inc., a division of AAIPharma Inc.)
(hereinafter “AAIPharma”) and Sunesis Pharmaceuticals, Inc. (hereinafter the
“Client”) dated November 3, 2003 and amended September 11, 2006 (the
“Agreement”). All capitalized terms herein shall have the same meaning as set
forth in the Agreement.

WHEREAS, AAIPharma and Client desire to modify the existing Agreement to provide
the terms and conditions upon which Client may continue to engage AAIPharma,
from time to time and agreed to by AAIPharma, to provide services for individual
projects being conducted by SUNESIS.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Amendment, AAIPharma and Client hereby agree to the terms and conditions
set forth below.

 

  1. A new Section 5.5 of the Agreement shall be added to read as follows:

 

  “5.5 During the Term of this Agreement, Client may receive confidential and
proprietary information belonging to AAIPharma (“AAIPharma Confidential
Information”). Client agrees not to use, or provide to, disclose to, or permit
any third party to use AAIPharma Confidential information, except that Client
may provide or disclose AAIPharma Confidential Information to (i) Client’s
employees or consultants who reasonably require such information for the conduct
and evaluation of each Project pursuant to this Agreement, and (ii) comply with
the obligations in the case of the exceptions set forth in subparagraphs
(i) through (v) of Section 5.1 herein. As used herein, AAIPharma Confidential
Information means any written, electronic, graphic or oral information furnished
or disclosed by AAIPharma to Client (or observed by Client as the result of a
site visit or audit) relating to AAIPharma’s business, including without
limitation, information on its pricing, trade secrets, know-how, inventions
(whether or not patentable), and any analytical, bioanalytical, formulations,
and manufacturing data, methods, processes, and techniques; provided, that such
data, methods, processes or techniques do not fall within Section 4.2 of this
Agreement.”

Except as otherwise stated in this Amendment, all other terms and conditions of
the Agreement and any amendments thereto shall remain in full force and effect.

[INTENTIONALLY LEFT BLANK]

Second Amendment to Master Services Agreement

AAIPharma Inc. / Sunesis Pharmaceticals



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Amendment Effective Date.

 

 

Sunesis Pharmaceuticals, Inc.

341 Oyster Point Boulevard

South San Francisco, CA 94080

   

AAIPharma Inc.

2320 Scientific Park Drive

Wilmington, NC 28405

LOGO [g168745ex10_51pg2a.jpg]   By:  

LOGO [g168745ex10_51pg2b.jpg]

    By:  

LOGO [g168745ex10_51pg2c.jpg]

  Print Name:  

Eric Bjerkholt

    Print Name:  

Ludo J. Reynders

  Title:  

Sr. VP & CFO

    Title:  

President and CEO

  Date Signed:  

5/13/08

    Date Signed:  

May 6, 2008

LOGO [g168745ex10_51pg2d.jpg]

Second Amendment to Master Services Agreement

AAIPharma Inc. / Sunesis Pharmaceticals